UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— BREKFORD CORP. (Exact name of registrant as specified in its charter) ————— Delaware 000-52719 20-4086662 (State or Other Jurisdiction of Incorporation or Organization) Commission File Number (I.R.S. Employer Identification No.) 7020 Dorsey Road Hanover, Maryland 21076 (Address of Principal Executive Office) (Zip Code) (443) 557-0200 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesþNo¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes¨Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noþ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, on June 30, 2014:$3,592,980based upon the closing sales price reported on the Over-the-Counter Bulletin Board. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:44,632,569 as of March 20, 2015. DOCUMENTS INCORPORATED BY REFERENCE: Part III of this 10-K incorporates by reference certain information from the registrant’s definitive proxy statement for its annual stockholders meeting to be filed not later than 120 days after the end of the fiscal year covered by this Form 10-K. BREKFORDCORP. INDEX PART I FORWARD-LOOKING STATEMENTS 1 ITEM 1. BUSINESS 1 ITEM 2. PROPERTIES 6 ITEM 3. LEGAL PROCEEDINGS 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 7 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 12 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 31 ITEM 9A CONTROLS AND PROCEDURES 31 ITEM 9B. OTHER INFORMATION 33 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 33 ITEM 11. EXECUTIVE COMPENSATION 33 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 33 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 34 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 34 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 34 SIGNATURES 35 PART I FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K (“Annual Report”) may contain forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995.Readers of this report should be aware of the speculative nature of “forward-looking statements.”Statements that are not historical in nature, including those that include the words “anticipate”, “estimate”, “should”, “will”, “expect”, “believe”, “intend”, and similar expressions, are based on current expectations, estimates and projections about, among other things, the industry and the markets in which we operate, and they are not guarantees of future performance.Whether actual results will conform to expectations and predictions is subject to known and unknown risks and uncertainties, including risks and uncertainties discussed in this Annual Report; general economic, market, or business conditions and their effects; industry competition, conditions, performance and consolidation; changes in applicable laws or regulations; changes in the budgets and/or public safety priorities of our customers; economic or operational repercussions from terrorist activities, war or other armed conflicts; the availability of debt and equity financing; and other circumstances beyond our control.Consequently, all of the forward-looking statements made in this report are qualified by these cautionary statements, and there can be no assurance that the actual results anticipated will be realized, or if substantially realized, will have the expected consequences on our business or operations. Forward-looking statements speak only as of the date the statements are made. Except as required by applicable laws, we do not intend to publish updates or revisions of any forward-looking statements we make to reflect new information, future events or otherwise.If we update one or more forward-looking statements, then no inference should be drawn that we will make additional updates with respect thereto or with respect to other forward-looking statements. As used in this Annual Report, the terms “Brekford”, “the Company”, “we”, “our”, and “us” refer to Brekford Corp. and, unless the context clearly indicates otherwise, its consolidated subsidiary. ITEM 1. BUSINESS Our History The Company (formerly California Cyber Design, Inc. (“CCDI”)) was incorporated in Delaware on May27, 1998 and changed its name to American Financial Holdings, Inc. (“AFHI”) on August11, 2004.AFHI, a publicly-traded corporation with no operations, announced the completion of its share exchange transaction with Pelican Mobile Computers, Inc., a Maryland corporation (“Pelican Mobile”), on January6, 2006. Pelican Mobile exchanged each issued and outstanding share ofPelican Mobile Computers (1,000 shares issued and outstanding at the time of the share exchange) for 25,000 shares of AFHI on a post-split basis (the “Share Exchange”) with an aggregate of 25,000,000 shares of Common Stock of AFHI issued to the former stockholders ofPelican Mobile.At the time of the Share Exchange, the existing stockholders of AFHI retained 5,512,103 shares of AFHI’s outstanding common stock after the cancellation of approximately 2,549,000 shares of commonstock. As a result, the former stockholders of Pelican Mobile became the majority stockholders of AFHI. Under the terms of the Share Exchange, the Company changed its name to Tactical Solution Partners, Inc. On April25, 2008, the Company’s stockholders approved a proposal to change its name from Tactical Solution Partners, Inc. to Brekford International Corp. to better reflect our business strategy. Subsequently, on July 9, 2010, the Company’s stockholders approved a proposal to change our name from Brekford International Corp. to Brekford Corp. On October 27, 2010, the Company’s Board of Directors approved the merger of Pelican Mobile with Brekford Corp. pursuant to Section 253 of the General Corporation Law of the State of Delaware, with Brekford Corp. as the surviving corporation. The merger became effective upon the filing of a Certificate of Ownership and Merger with the State of Delaware (and the appropriate Articles of Merger with the State of Maryland), pursuant to the terms of an Agreement and Plan of Merger. The merger documents were filed with the States of Delaware and Maryland on October 28, 2010. Effective upon the completion of the merger, the Company’s corporate name of the Company remained as Brekford Corp. The operations of Pelican Mobile were continued by the Company without interruption following the merger. 1 Overview Brekford Corp.(OTCBB; OTCQB: BFDI) headquartered in Hanover, Maryland is a leading public safety technology service provider of fully integrated traffic safety solutions, parking enforcement citation collections and integrator of mobile technology equipment for public safety vehicle services to State and Local municipalities, the U.S. Military and various Federal public safety agencies throughout the United States.Brekford’s combination of upfitting services, cutting edge technology, and automated traffic enforcement services offers a unique 360º solution for law enforcement agencies and municipalities. Our core values of integrity, accountability, respect, and teamwork drive our employees to achieve excellence and deliver industry leading technology and services, thereby enabling a superior level of safety solutions to our clients. We have one wholly-owned subsidiary, Municipal Recovery Agency, LLC, a Maryland limited liability company, that was formed in 2012 for the purpose of providing collection systems and services for unpaid citations and parking fines. Products and Services Public safety is a major concern for most communities – especially as populations grow, public safety budgets are reduced. One way to help make streets safer while reducing workload is a well-run photo red light or speed enforcement program. The objective of photo enforcement is to help curtail aggressive driving through voluntary compliance. Revenue generated from fines routinely goes directly back into supporting other public safety initiatives. Although opponents of red light cameras cite the increase in rear end collisions as cause for disapproval of cameras, a study conducted in February 2011 by the Insurance Institute for Highway Safety (the “IIHS”) reported that red-light cameras reduced fatal red light running crashes by 24% in 14 large U.S. cities with populations over 200,000.IIHS concluded that if red light cameras had been operating in all 99 U.S. cities with populations over 200,000 during this study period (five years), a total of 815 deaths could have been avoided.Because the types of crashes prevented by red light cameras tend to be far more severe than rear-end crashes, research has shown there is a positive aggregate benefit. Photo Enforcement solutions can reduce collisions, injuries and deaths by providing a useful tool for municipalities and law enforcement agencies, without unduly taxing drivers who do not break the law. Today, more than 600 communities across the U.S. operate red light or speed camera enforcement programs. Regardless of the increased safety effects and prevention of fatalities, there is still a common misconception that automated traffic safety enforcement systems are not supported by the general public.An IIHS survey conducted in November, 2012 found that a large majority of people living in Washington, D.C., one of the largest combined red light and speed enforcement programs in the U.S., favor camera enforcement.Of those surveyed, 87% support red light cameras and 76% support speed cameras.Even the majority of violators (59%) agreed that they deserved their most recent citationIn 2012 IIHS reported that 633 people were killed and an estimated 133,000 were injured in crashes that involved red light runningSpeeding was a factor in 31% of motor vehicle crash deaths in 2012. Brekford’s automated traffic safety enforcement (“ATSE”) products offer intersection safety (red light), photo speed, and work zone options by way of a complete suite of solution-based products.By assembling a team of industry professionals with the most experience in this field, we have developed equipment and a full turn-key solution that we believe will ensure the success of any program.Having the advantage of a team with experience, we have created and implemented some of the most cutting-edge features into our design – while constructing end-to-end systems specifically with our clients’ needs in mind. Automated Traffic Safety Enforcement - Photo Speed & Red Light Enforcement ATSE systems are one of a wide range of measures that are effective at reducing vehicle speeds and crashes. The automated speed enforcement (“ASE”) system is an enforcement technique with one or more motorvehicle sensors producing recorded images of motor vehicles traveling at speeds above a definedthreshold. Images captured by the ASE system are processed and reviewed in an office environment and violation notices are mailed to the registered owner of the identified vehicle. ASE is a technology available to law enforcement as a supplement and not a replacement for traditional enforcement operations. Evaluations of ASE, both internationally and in the United States have identified some advantages over traditional speed enforcement methods.These include: ● High rate of violation detection. ASE units can detect and record multiple violations per minute. This can provide a strong deterrent effect by increasing drivers’ perceived likelihood of being cited for speeding. ● Physical safety of ASE operators and motorists. ASE can operate at locations where roadside traffic stops are dangerous or infeasible, and where traffic conditions are unsafe for police vehicles to enter the traffic stream and stop suspected violators. With ASE there is normally no vehicle pursuit or confrontation with motorists. ASE might also reduce the occurrence of traffic congestion due to driver distraction caused by traffic stops on the roadside. ● Fairness of operation. Violations are recorded for all vehicles traveling in excess of the enforcement speed threshold.Efficient use of resources. ASE can act as a “force multiplier,” enhancing the influence of limited traffic enforcement staff and resources. 2 Beyond traditional tax collection on income or property, state agencies and local municipalities rely heavily on fine and fee revenue generated from a multitude of violator funded sources.For example, jurisdictions generate sizable revenues from court fees, traffic and parking violations, ordinance infractions, and library and utility arrearages. Each of these revenue sources funds public safety and community development initiatives and without the income the services are curtailed. Brekford offers client-specific solutions to these agencies and municipalities to assist them with collecting unpaid fines, including: ● Notification Continuance ● Mail House and Printing Service ● Data Purification and Verification Service ● Back Office Support Service -Call Center Response (Inbound & Out Bound) -Lock-Box & Treasury Services -Payment Processing Electronic Ticketing System - Slick-Ticket ™ Many of today’s law enforcement agencies are struggling to balance the increasing demand from their citizens for more services with limited and/or declining budgets. One of the easiest and most cost-effective ways agencies can address this issue is by deploying an electronic ticketing, or E-Ticketing solution. Automating the ticket issuing and processing system can significantly decrease cost, increase productivity and improve officer safety. Brekford offers a unique functionality that streamlines the data entry process even further.Many law enforcement agencies that have deployed a mobile data system run background queries from national (NCIC), state, and local databases and Brekford’s solution captures the data from these mobile query files and auto-populates all of the requisite data into the electronic citation (E-Tix) form on the screen.Brekford’s Slick-Ticket ™ product is a fully portable, over-the-seat organizer for public safety vehicles, specially designed to house a printer and scanner to allow law enforcement officers to quickly access driver's license and registration information as well as issue tickets, warnings and citations. Rugged Information Technology Solutions – Mobile Data & Digital Video Law enforcement agency, fire department and EMS personnel have unique requirements for fleet vehicle upfitting and IT equipment to include characteristics such as ruggedness and reliability. The equipment must be able to work in extreme environments that include high levels of vibration and shock, wide temperature ranges, varying humidity, electromagnetic interference as well as voltage and current transients. Our rugged and non-rugged IT products and mobile data communication systems provide public safety workers with the unique functionalities necessary to enable effective response to emergency situations. For more than a decade, Brekford has been a distributor for most major brands in the mobile technology arena. We handle everything from Panasonic Toughbooks® and Arbitrator® digital video systems to emergency lighting systems and wireless technology.We believe that we have all of the high-end products our customers need to handle their day-to-day operations and protect the public they serve. Every product we sell is tested by highly trained technicians and guaranteed to work in even the most extreme conditions. We specialize in seamlessly incorporating custom built solutions within existing networks. We deliver our end-to-end solutions with service programs that work for agencies large and small, from turn-key drop shipping to municipal leases. Our commitment is to design and deliver solutions that meet or exceed industry standards for safety, ergonomics, reliability, serviceability and uniformity. 3 We develop integrated, interoperable, feature-rich mobile systems that enable first responders, such as police, fire and EMS, to obtain and exchange information in real time. The rapid dissemination of real time information is critical to determine and assure timely and precise resource allocation by public sector decision makers. As a premiere Panasonic Toughbook partner, we augment these rugged laptops by designing and manufacturing vehicle mounting systems and docking stations for in-vehicle communications equipment. From rugged laptop computers, tablets and hand-helds, GPS terminals, two-way radios, and full console systems, we provide ergonomically sound mounting products with full port replication. Toughbook Arbitrator is a rugged revolution in law enforcement video capture. The fully integrated system offers unparalleled video capture (up to 360 degrees), storage and transfer, and is designed to work with back-end software for seamless video management, including archiving and retrieving.Brekford augments this solution with an Automatic License Plate Reader (ALPR / LPR), an image-processing technology used to identify vehicles by their license plates.License Plate Readers (LPRs) can record plates at about one per second at speeds of up to 70 MPH and they often utilize infrared cameras for clarity and to facilitate reading at any time of day or night. The data collected can either be processed in real-time, at the site of the read, or it can be transmitted to remote centers and processed at a later time.When combined with wearable body cameras, our total client solution provides a video capture solution that maintains the chain of evidence from the initial event through to court proceedings. 360° Vehicle Solution -Upfitting TheBrekford 360-degree vehicle solution provides complete vehicle upfitting, mobile data and video solutions including municipal financing and leasing services for agencies. The 360-degree vehicle solutions approach provides customers with a one-stop upfitting, cutting edge technology and installation service. The 360-degree approach is the only stop our customers need to purchase law enforcement vehicles (GM, Ford, Dodge), have them upfitted with lights, sirens, radio communication and rugged IT technology, and then have them “ready to roll”. Our mission is to provide and install equipment that ensures safe and efficient mission critical vehicles while incorporating the latest technological advances. We adhere to strict quality control procedures and provide comprehensive services. The Brekford certified installation team provides our customers the highest level of expertise and service from inception to completion, including maintenance and upgrades. We distinguish ourselves by truly being a “one-stop shop” for vehicle upfitting, cutting edge technology, and installation services.Unlike our competitors, we provide customers with one place to purchase law enforcement vehicles that are not only upfitted with the traditional lights and sirens but also with rugged IT hardware and communications equipment.Our 360-degree engineered bumper-to-bumper vehicle solution, our commitment to top quality, fast, reliable service, along with our streamlined purchasing process is why we believe Brekford is the best all-around vehicle and automated traffic enforcement technology solutions provider. Purchasing and Order Fulfillment We work with manufacturers and distributors to secure the lowest cost possible while taking advantage of any available incentives in order to maximize product margins, provide competitive pricing and minimize delivery time to our customers. Typically, once our sales team receives orders from our customers, we then purchase the required products from manufacturers and then sell (and where necessary install) the products to our customers. Business Strategy Brekford Corp. is a technology services provider of mobile computer and video systems through its vehicle upfitting services to homeland security agencies and federal, state, and local law enforcement agencies and traffic safety enforcement which includes photo speed, red light, and parkingenforcement solutions and citation management for municipalities. The primary products and services from which Brekford has earned revenue and anticipates we will continue to earn revenue is through this suite of products and services. The public safety communications market is a $4.2 billion market, with rugged mobile technology growing at more than 10% per annum. Police, fire and EMS personnel have unique requirements for communication, ruggedness, reliability and quality. Their equipment must be able to work in extreme environments that include high levels of vibration and shock, wide temperature ranges, varying humidity, electromagnetic interference and voltage and current transients.Furthermore, public safety personnel and emergency responders are demanding tailored mobile communication solutions that enable real-time access and exchange of critical data to assure timely and precise resource allocation by public sector decision makers. Brekford’s in-vehicle technology and communication solutions provide public safety workers and emergency responders with the unique functionalities necessary to enable effective response to emergency situations. ATSE solutions include speed and red-light camera technologies that are increasingly in demand, as well as parking enforcement solutions with a complete turnkey backend citation management software suite. The U.S. market for red-light systemsis estimated at 20,000 to 30,000 systems and the market for speed cameras is estimated at 35,000 to 50,000 systems. According to the IIHS, as of March 2015, 466 communitities have red light cameras currently operating and 138 communities have speed cameras operating in at least one location. We have established a foothold in this business by securing contracts with several municipalities in the Mid-Atlantic region, and we are currently implementing plans for national and international expansion. There are only a handful ofcompetitors that are currently providing ATSE services with three companies that are consideredleaders of this industry. Management believes that the Company possesses a technical advantage over its competitors.Due to our flexible customized solutions and superior customer service, we believe we are poised to capture increased market share in the U.S., Mexico, and other countries in the near future. 4 Competition Although we operate in an industry that has experienced substantial growth in recent years, it is also characterized by extensive fragmentation.Further, although there are only a handful of competitors in our industry, competition among those companies is intense.Larger competitors may have greater buying power and, therefore, may be able to offer better pricing that we can offer, which is one of the key factors in determining whether a contract will be awarded by local, state and federal agencies with limited budgets. The majority of our sales are to government agencies and other government contractors with historically stable operating budgets, thus our operating results and growth are largely dependent on national and local economic conditions.At the same time, we believe that our technology, size, and strategy provide more flexibility when bidding on contracts in smaller to medium sized municipalities which collectively constitutes the majority of installation opportunities within the U.S. To address these competitive pressures and industry trends, we intend to grow revenues by: ● Offering an expanded platform of products and higher-end technical services to our existing customers; ● Increasing our customer base by expanding our offerings into additional regions; ● Offering a 360 Degree one-stop shop for “smart” law enforcement vehicleand municipal lease/financing options on full vehicle build-outs; ● Using our placement on the General Services Administration (“GSA”), a preferred, pre-negotiated contract that provides significant revenue opportunities from federal, state and local governments, which, along with the passage of the Local Preparedness Acquisition Act, management believes will benefit our upfitting group by opening up our products and services to federal, state and local governments with which we have not done business before; ● Increasing ATSE installation and services (speed, red light, and parking) both nationally and internationally. The global economic environment may present opportunities and challenges in the year ahead, yet municipalities will still need to address road safety issues and photo-enforcement is a crucial tool in that task; and ● We intend to continue to invest in research and development to ensure that out technologies remain at the forefront of the industry. Customers The Company has several contracts with government agencies, of which net revenue from one customer during the year ended December 31, 2014 represented 10% of the total net revenue for such year. One customer accounted for 53% of total accounts receivable as of December 31, 2014. Future Legislation Because much of our business growth involves providing traffic enforcement solutions to governmental agencies and municipalities, the future passage of laws and regulations affecting red light camera and speed camera systems could have a material adverse impact on our business.Camera-operated traffic enforcement solutions have recently been the subject of significant public criticism and legislators in various jurisdictions have introduced, or have indicated that they intend to introduce, legislation to better monitor and control traffic enforcement activities.For example, legislation passed in Maryland in 2014 imposes a civil penalty on enforcement contractors if they issue erroneous citations on behalf of a municipality. It also prohibits contractors from receiving compensation based on the number of citations issued by the municipality or citations actually paid.We cannot predict whether additional pieces of legislation will be enacted, or the impact they may have on our business. Employees As of February 28, 2015, we employed 42 full-time employees. We have never had a work stoppage, and none of our employees are represented by collective bargaining agreements.We anticipate hiring additional employees to ensure timely delivery of customer projects and services,as necessary. Additionally, we intend to use the services of independent consultants and contractors to perform various professional services, when appropriate. We believe that this use of third-party service providers may enhance our ability to contain general and administrative expenses. Corporate Information Our principal executive offices are located at 7020 Dorsey Road, Hanover, Maryland 21076.Our telephone number is (443) 557-0200 and our internet address is www.brekford.com. 5 Available Information We maintain an Internet website at www.brekford.com on which we make available, free of charge, our Annual Reports on Form 10-K, our Quarterly Reports on Form 10-K, our Current Reports on Form 8-K and all amendments thereto as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission (“SEC”). Information appearing on our website is not incorporated by reference in, and is not a part of, this Annual Report. ITEM 2. PROPERTIES Our corporate headquarters is located in Hanover, Maryland in an approximately 22,000 square foot office and warehouse facility which is leased at various monthly rates through April 30, 2020. The Company also leases approximately 2,500 square feet of office space from Peppermill Properties, LLC, a Maryland limited liability company (“Peppermill”). Peppermill is owned and managed by Chandra (C.B.) Brechin and Scott Rutherford, who are officers, directors and principal stockholders of the Company. On June 1, 2010, the Company entered into a three-year lease with Peppermill, which was subsequently amended to extend the lease expiration date to June 30, 2015. This space is used for the expansion of business. The total minimum annual lease payments due under the Company’s lease agreements are $941,353. ITEM 3. LEGAL PROCEEDINGS We are at times, in the ordinary course of business, subject to legal actions.Management, upon the advice of counsel, believes that losses, if any, that may result from current legal proceedings will not have a material adverse effect on our financial condition or results of operations. 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES As of February 27, 2015, 44,632,569 shares of Brekford Corp. common stock were outstanding and held by approximately 55 stockholders of record (based solely on the information provided to us by our transfer agent). This number of stockholders does not include: ● any beneficial owners of common stock whose shares are held in the names of various dealers, clearing agencies, banks, brokers and other fiduciaries, or ● broker-dealers or other participants who hold or clear shares directly or indirectly through the Depository Trust Company, or its nominee, Cede & Co. On January30, 2008, our common stock began trading on the Over-the-Counter Bulletin Board (the “OTCBB”) under the ticker symbol “BFDI”. Since April 2010, our common stock has also been quoted on the OTCQB marketplace of the OTC Markets Group under the ticker symbol “BFDI”. Our common stock is not listed on any national or regional securities exchange. The following table sets forth, for the periods presented, the high and low bid price ranges of our common stock as reported on the OTCBB. These over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. High Low Fiscal year ended December31, 2013: First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal year ended December31, 2014: First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On March 26, 2015, the closing sales price of our common stock as reported on the OTCBB was $0.19 per share. Dividends We have never declared or paid dividends on our Common Stock. We intend to use retained earnings, if any, for the operation and expansion of our business, and therefore do not anticipate paying cash dividends in the foreseeable future.Moreover, the General Corporation Law of the State of Delaware provides that the Company’s board of directors may declare and pay a dividend on the common stock only out of surplus or, if we have no surplus, out of net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year.Accordingly, there can be no assurance that dividends will be paid on our common stock even if our board desires to do so. Equity Compensation Plan Pursuant to the SEC’s Regulation S-K Compliance and Disclosure Interpretation 106.01, the information regarding Brekford Corp’s equity compensation plans required by this Item pursuant to Item 201(d) of Regulation S-K is located in Item 12 of Part III of this annual report and is incorporated herein by reference. 7 Purchases of Equity Securities by the Issuer and Affiliated Purchasers Issuer Repurchases On September 28, 2012, the Company’s board of directors adopted a stock repurchase program which permits the Company to repurchase up to $363,280 in shares of our common stock in open market transactions or in privately negotiated transactions at the Corporation’s discretion over a 24-month period.The stock repurchase program expired on September 28, 2014. The Company announced this stock repurchase program in a Current Report on Form 8-K filed with the SEC on October 16, 2012. Unregistered Sales of Equity Securities On January 7, 2014, the Company issued 50,000 shares of restricted common stock, having a fair market value of $0.27 per share, to the Company’s directors under the Company’s 2008 Stock Incentive Plan as part of our director compensation program and in consideration of services rendered.These shares were issued in reliance on the exemption from registration provided by Rule 701 promulgated under the Securities Act of 1933, as amended (the “Securities Act”).All other equity securities of the Company sold during 2014 in transactions that were not registered under the Securities Act were previously reported in the Company’s Quarterly Reports on Form 10-Q and/or Current Reports on Form 8-K. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and the notes thereto and other financial information appearing elsewhere in this Annual Report. Application of Critical Accounting Policies and Pronouncements The preparation of our financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments affecting the reporting amounts of assets and liabilities, expenses and related disclosures. We base our estimates on historical experience, our knowledge of economic and market factors and various other assumptions we believe to be reasonable under the circumstances. We may also engage third party specialists to assist us in formulating estimates when considered necessary. Estimates and judgments used in the preparation of our financial statements are, by their nature, uncertain and unpredictable and depend upon, among other things, many factors outside of our control, such as demand for our products and economic conditions. Accordingly, our estimates and judgments may prove to be different from actual amounts that may only be determined upon the outcome of one or more confirming events and actual results may differ, perhaps significantly, from these estimates under different estimates, assumptions or conditions. The Company believes the critical accounting policies below are affected by estimates, assumptions and judgments used in the preparation of our financial statements. Accounts Receivable Accounts receivable are carried at estimated net realizable value. The Company has a policy of reserving for uncollectable accounts based on its best estimate of the amount of probable credit losses in its existing accounts receivable. The Company calculates the allowance based on a specific analysis of past due balances. Past due status for a particular customer is based on how recently payments have been received from that customer. Historically, the Company’s actual collection experience has not differed significantly from its estimates, due primarily to credit and collections practices and the financial strength of its customers. Revenue Recognition The Company recognizes revenue relating to its vehicle upfitting solutions when all of the following criteria have been satisfied:(i) persuasive evidence of an arrangement exists; (ii) delivery or installation has been completed; (iii) the customer accepts and verifies receipt; and (iv) collectability is reasonably assured.The Company considers delivery to its customers to have occurred at the time at which products are delivered and/or installation work is completed and the customer acknowledges its acceptance of the work. For automated traffic safety enforcement revenue, the Company recognizes the revenue when the required collection efforts are completed and the respective municipality is billed depending on the terms of the respective contract. The Company records revenue related to automated traffic violations for the Company’s share of the violation amount. 8 Income Taxes The Company uses the liability method to account for income taxes. Income tax expense includes income taxes currently payable and deferred taxes arising from temporary differences between financial reporting and income tax bases of assets and liabilities. Deferred income taxes are measured using the enacted tax rates and laws that are expected to be in effect when the differences are expected to reverse. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense, if any, consists of the taxes payable for the current period. Valuationallowances are established when the realization of deferred tax assets are not considered more likely than not. The Company files income tax returns with the U.S. Internal Revenue Service and with the revenue services of various states. The Company is no longer subject to U.S. federal, state and local examinations by tax authorities for years prior to 2011. The Company’s policy is to recognize interest related to unrecognized tax benefits as income tax expense. The Company believes that it has appropriate support for the income tax positions it takes and expects to take on its tax returns, and that its accruals for tax liabilities are adequate for all open years based on an assessment of many factors including past experience and interpretations of tax law applied to the facts of each matter. Results of Operations Results of Operations for the Years Ended December31, 2014 and 2013 The following tables summarize and compare selected items from the statements of operations for the years ended December31, 2014 and 2013. Year Ended December31, Increase(Decrease) $ % Net Revenues $ $ $ % Cost of Revenues % Gross Profit $ $ $ ) )% Gross Profit Percentage of Revenue % % Revenues Revenues for the year ended December31, 2014 were $17,659,533 compared to $13,619,306 for the year ended December31, 2013, an increase of $4,040,227 or 29.67%, primarily due to increased sales of rugged IT products as well as professional upfitting services for our Vehicle Services product line.ATSE sales experienced a modest decrease year over year as existing programs continue to mature, resulting in improved driver behavior and lower violation rates within communities served.The Company continues to focus on generating efficient and stable growth in our Vehicle Services offerings, while building a pipeline of future recurring revenue streams for ATSE.We anticipate increasing contributions from our ATSE product line as new clients and contracts are added. The Company anticipates that, beginning in the second quarter of 2015, it will receive revenue from the City of Saltillo Mexico under an exclusive agreement signed in 2014 with Grupo Canviso Tec (“Canviso”), a Mexican Corporation, for the purposes of supplying turnkey ATSE services to cities and municipalities in Mexico. Per the arrangement, Brekford will provide all camera equipment, software, infrastructure, related technology, and ongoing support for any contracts in which Canviso enters within Mexico. Canviso’s responsibility, in addition to business development, includes day-to-day operations such as processing, printing, mailing, and collections. In exchange for its services, the Company will receive 50% of all amounts paid to Canviso via contractual arrangements for supply of these services. In November 2014, Canviso signed a three year contract with the City of Saltillo Mexico to provide turnkey ATSE services with provisions to install up to 210 speed and red light cameras throughout the City. In exchange for the services, Canviso will receive 30% of all collected proceeds from issued fines. All infrastructure, equipment, servers, and the first ten speed camera units have been installed and tested in preparation for scheduled startup in the second quarter of 2015. The Company has provided the initial equipment and will continue assisting with installations of new equipment throughout 2015 in support of the program. Based on initial volumetric testing of speeding infractions in Saltillo, and the Company’s experience with existing clients regarding citation issuance and collection rates, we are anticipating a significant source of revenue from this program. Additionally we are in discussions and providing testing support for several other surrounding cities. At least one of these other prospective clients is similar in size and scope to the Saltillo program. Since the Company and Canviso bear all collections risk, and although we have performed a detailed analysis of collections potential, the Company cannot be certain of the collection rates from these programs until operations begin. Additionally, the Company nor Canviso, can be certain that the projected startup date for Saltillo will not be delayed. Cost of Revenues Cost of revenues for the year ended December31, 2014 was $14,527,646 compared to $10,183,078 for the year ended December31, 2013, an increase of $4,344,568 or 42.66%.The increase was primarily due to additional purchases of Rugged IT products corresponding to increased sales, offset by decreased direct labor costs for Vehicle Services installation. 9 Gross Profit Gross profit for the year ended December 31, 2014 amounted to $3,131,887 as compared to $3,436,228 for the year ended December 31, 2013, a decrease of $304,341 or 8.86%. Gross margin percentage for the year ended December 31, 2014 was 17.7% as compared to 25.2% for the year ended December 31, 2013.Gross margin for ATSE increased year over year while gross margin for Vehicle Services was down slightly.The overall gross margin decrease is attributable to a higher proportion of revenues generated by Vehicle Services. Expenses Year Ended December31, Increase(Decrease) $ % OPERATING EXPENSES Salaries and related expenses $ $ $ % Selling, general and administrative expenses ) )% Total operating expenses $ $ $ )% Salaries and Related Expenses Salaries and related expenses for the year ended December31, 2014 amounted to $1,878,671 compared to $1,956,640 for the year ended December31, 2013, a decrease of $77,969 or 3.98%.The Company had a net reduction of six full-time employees at December 31, 2014 as compared to December 31, 2013.Management made a conscious decision to retain and supplement key management and business development personnel in order to focus on growth initiatives.We will continue to monitor organizational requirements on a quarterly basis to ensure that investments in personnel ultimately correspond with future sales growth. Selling, General and Administrative Expenses Selling, general and administrative expenses for the year ended December31, 2014 were $2,585,302 compared to $2,721,650 for the year ended December31, 2013, a decrease of $136,348or 5.01 %, primarily due to decreases in depreciation, and bad debt expenses.Lower depreciation expense was the result of the disposal of certain obsolete ATSE equipment as reported in the second quarter of 2014.Lower bad debt expense was the result of recognizing ATSE revenue when collection efforts have been completed and the customer has been billed. Other Expense and Income Year Ended December31, (Decrease)/Increase $ % OTHER (EXPENSE) INCOME Interest expense $ ) $ ) $ % S Interest income — % O Other income (expense) — % Total other (expense) income $ ) $ ) $ % Interest expense for the year ended December 31, 2014 was $170,561 compared to $181,030 for the year ended December 31, 2013, a decrease of $10,469 or 5.78%. Interest income for the year ended December 31, 2014 was $0 compared to $174 for the year ended December 31, 2013, a decrease of $174.The decrease resulted primarily from a decrease in funds invested in interest bearing accounts. Net Loss The Company recorded a net loss of $1,502,647 for the year ended December 31, 2014 compared to a net loss of $1,419,586 for the year ended December 31, 2013, an increase of $83,061 or 5.85%.The increase was primarily due to lower gross profit margins based on the sales mix contributions of Vehicle Services and ATSE as referenced above.Despite the increased loss year over year, growth in Vehicle Services and a renewed focus on the ATSE pipeline should enable the Company to mitigate losses moving forward as newly added contracts begin generating revenue in the second quarter of 2015 and beyond.Basic and diluted net loss per common share were $0.03 for both 2014 and 2013. 10 Financial Condition, Liquidity and Capital Resources At December 31, 2014, we had total current assets of approximately $3.85 million and total current liabilities of approximately $3.92 million, resulting in a working capital deficit of approximately $70 thousand. Inventory totaled $0.7 million at December 31, 2014 and primarily consisted of raw materials related to future product sales. In comparison, at December 31, 2013, we had total current assets of approximately $4.9 million and total current liabilities of approximately $4.8 million, resulting in a working capital surplus of approximately $0.1 million. The Company’s accumulated deficit increased to $10,571,209 atDecember 31, 2014 from $9,068,562 at December 31, 2013, as result of the net loss recorded for 2014. Cash flows used in operations for the year ended December 31, 2014 were $306,783, compared to cash flows provided by operations for the year ended December 31, 2013 was $92,346. The Company relies on cash reserves, cash flows from operations and the Credit Facility (as defined below) to fund its operations.At December 31, 2014, the Company had approximately $1.1 million in unrestricted cash available, compared to approximately $2.1 million at December 31, 2013.In addition, the Company has established a credit facility (the “Credit Facility”) with Rosenthal & Rosenthal (“Rosenthal”) consisting of $2.5 million in revolving loans (the “Revolving Facility”) and a $500,000 non-revolving term loan (the “Term Loan”).The amount of funds available under the Revolving Facility from time to time is subject to certain limits based on, among other things, the Company’s receivables and inventory.At December 31, 2014, the Company had $1.2 million in outstanding indebtedness under the Revolving Facility and $416,667 in outstanding indebtedness under the Term Loan, and the Company could have borrowed up to an additional $1.3 million under the Revolving Facility. As of December 31, 2014, we were out of compliance the financial covenants contained in the Credit Facility as a result of the loss recorded for the year ended December 31, 2014.We reported this non-compliance to Rosenthal, who granted a waiver for the year ended December 31, 2014. As discussed in Note 6 to the condensed consolidated financial statements presented elsewhere in this Annual Report, the Company is indebted to C.B. Brechin and Scott Rutherford under unsecured promissory notes in the aggregate balance of $500,000 as of December 31, 2014.On November 4, 2014, the maturity dates of these unsecured promissory notes were extended to the earlier of (i) November 9, 2015 or (ii) ten business days from the date on which Brekford closes an equity financing that generates gross proceeds in the aggregate amount of not less than $5,000,000. The Company intends to continue its efforts to expand sales of ATSE products, and such expansion may significantly increase the Company’s working capital needs. On March 17, 2015 the Company entered into a note and warrant purchase agreement providing for immediate funding of $650,000 (see Note 14 to the condensed consolidated financial statements presented elsewhere in this Annual Report for additional detail). The primary use of proceeds will be to acquire necessary equipment for the initial phase of a 210 camera project in Mexico providing turnkey ATSE services to the City of Saltillo, which is expected to begin operation in the second quarter of 2015. We anticipate positive cash flow generation from this project within two months after commencement of operations. Management believes that the Company’s current level of cash combined with cash that it expects to generate in its operations during the next 12 months and funds available from the Credit Facility will be sufficient to sustain the Company’s business initiatives through at least December 31, 2015. Management has taken certain measures to conserve the Company’s capital resources and maintain liquidity that it believes will permit the Company to meet its future capital requirements, but there can be no assurance that these measures will be successful or adequate. In the event that the Company’s cash reserves, cash flow from operations and funds available under the Credit Facility are not sufficient to fund the Company’s future operations, it may need to obtain additional capital.No assurance can be given that the Company will be able to obtain additional capital in the future or that such capital will be available to the Company on acceptable terms.The Company’s ability to obtain additional capital will be subject to a number of factors, including market conditions, the Company’s operating performance and investor sentiment, which may make it difficult for the Company to consummate a transaction at the time, in the amount and/or upon the terms and conditions that the Company desires.If the Company is unable to raise additional capital at the times, in the amounts, or upon the terms and conditions that it desires, then it might have to delay, scale back or abandon its expansion efforts.Even with such changes, the Company’s operations could consume available capital resources and liquidity. Cash Flows used in Operating Activities There were capital expenditures of $40,293 during the year ended December 31, 2014 as compared to $304,792 during 2013. Capital expenditure during 2013 were primarily related to infrastructure to support our growth and to improve efficiencies with new technology. Cash Flows used in Investing Activities There were capital expenditures of $40,293 during the year ended December 31, 2014 as compared to $304,792 during 2013. Capital expenditure during 2013 were primarily related to infrastructure to support our growth and to improve efficiencies with new technology. Cash Flows provided by Financing Activities When comparing the year ended December 31, 2014 to the year ended December 31, 2013, changes in cash flows provided by financing activities resulted primarily from borrowings under the Credit Facility offset by principal payments under our capital equipment leases. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX Page Report of Independent Registered Public Accounting Firm 15 Consolidated Balance Sheets at December31, 2014 and 2013 16 Consolidated Statements of Operations for the Years Ended December31, 2014 and 2013 17 Consolidated Statements of Changes in Stockholders’ (Deficit) Equity for the Years Ended December31, 2014 and 2013 18 Consolidated Statements of Cash Flows for the Years Ended December31, 2014 and 2013 19 Notes to Consolidated Financial Statements 20 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Brekford Corp. We have audited the accompanying consolidated balance sheets of Brekford Corp. (the “Company”) as of December31, 2014 and 2013, and the related consolidated statements of operations, changes in stockholders’ (deficit) equity and cash flows for each of the years in the two year period ended December 31, 2014. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Brekford Corp. as of December31, 2014 and 2013, and the results of its operations and its cash flows for each of the years in the two year period ended December 31, 2014 in conformity with accounting principles generally accepted in the United States of America. /s/ Stegman & Company Stegman & Company Baltimore, Maryland March 27, 2015 13 BREKFORD CORP. CONSOLIDATED BALANCE SHEETS December 31, December31, ASSETS CURRENT ASSETS Cash, unrestricted $ $ Accounts receivable, net of allowance $0 at December 31, 2014 and 2013, respectively Unbilled receivables Prepaid expenses Inventory Total current assets Property and equipment, net Cash, restricted — Other non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued payroll and related expenses Line of credit Term loan – current portion — Other liabilities Deferred revenue Customer deposits Obligations under capital lease – current portion Obligations under other notes payable – current portion Deferred rent – current portion — Total current liabilities LONG - TERM LIABILITIES Notes payable – stockholders Obligations under capital lease, net of current portion — Other notes payable - net of current portion Deferred rent, net of current portion — Term notes payable, net of current portion — Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS’ (DEFICIT) EQUITY Preferred stock, par value $0.0001 per share; 20,000,000 shares authorized; none issued and outstanding — — Common stock, par value $0.0001 per share; 150,000,000 shares authorized; 44,500,569 issued and outstanding, at December 31, 2014 and 44,450,569 issued and outstanding at December 31, 2013 Additional paid-in capital Treasury Stock, at cost 10,600 shares atDecember 31, 2014 and 2013 respectively (5,890 ) ) Accumulated deficit (10,571,209 ) TOTAL STOCKHOLDERS’ (DEFICIT) EQUITY ) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 14 BREKFORD CORP. CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December31, Net Revenue $ $ Cost of Revenue Gross profit Operating expenses: Salaries and related expenses Selling, general and administrative expenses Total operating expenses Loss from operations ) ) Other (expense) income: Interest expense ) ) Interest income — Other income (expense) — Total other (expense)income ) ) Loss before income taxes ) ) Income tax expense — — Net loss $ ) $ ) Loss per share – basic and diluted $ ) $ ) Weighted average shares outstanding used in computing per share amounts: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 15 BREKFORD CORP. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ (DEFICIT) EQUITY For the Years Ended December31, 2014 and 2013 CommonStock Treasury Stock Shares Par Value Shares Par Value Additional Paid-In Capital Accumulated Deficit Total BALANCE – January1, 2013 $ ) $ ) $ $ ) $ Restricted shares issues to employees 15 — — — Restricted shares issues to non-employees 5 — — — Repurchase of common stock — — Net loss — ) ) BALANCE-December 31, 2013 ) ) ) Restricted shares issues to non-employees 5 — — — Stock options to non-employees — — — Net loss — ) ) BALANCE – December31, 2014 $ $ ) $ ) $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 16 BREKFORD CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December31, Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization Share-based compensation and payments to consultants Bad debt expense Loss on disposal of property and equipment — Changes in operating assets and liabilities: Accounts receivable Unbilled receivables Prepaid expenses and other non-current assets Inventory ) Accounts payable and accrued expenses ) Accrued payroll and related expenses ) Other liabilities ) ) Customer deposits Deferred rent ) Deferred revenue ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Restricted Cash ) — Net cash used in investing activities ) ) Cash flows from financing activities: Net change in line of credit ) Principal payments on lease obligation ) ) Payments on other notes payable ) ) Borrowings on term notes — Payments on term notes ) Net cash (used in) providedbyfinancing activities ) Net change in cash ) Cash– beginning of year Cash– end of year $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Property and equipment acquisitions $ $ Cash paid for property and equipment acquisitions ) ) Property and equipment acquisitions financed $ — Liabilities settled in exchange for equipment $ $ — The accompanying notes are an integral part of these consolidated financial statements. 17 BREKFORDCORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2014 and 2013 NOTE 1 – DESCRIPTION OF THE BUSINESS Brekford Corp.(OTCBB; OTCQB: BFDI) headquartered in Hanover, Maryland is a leading public safety technology service provider of fully integrated traffic safety solutions, parking enforcement citation collections and integrator of mobile technology equipment for public safety vehicle services to State and Local municipalities, the U.S. Military and various Federal public safety agencies throughout the United States.Brekford’s combination of upfitting services, cutting edge technology, and automated traffic enforcement services offers a unique 360º solution for law enforcement agencies and municipalities. Our core values of integrity, accountability, respect, and teamwork drive our employees to achieve excellence and deliver industry leading technology and services, thereby enabling a superior level of safety solutions to our clients.Brekford has one wholly-owned subsidiary, Municipal Recovery Agency, LLC, a Maryland limited liability company, that was formed in 2012 for the purpose of providing collection systems and services for unpaid citations and parking fines. As used in these notes, the terms “Brekford”, “the Company”, “we”, “our”, and “us” refer to Brekford Corp. and, unless the context clearly indicates otherwise, its consolidated subsidiary. NOTE 2 – LIQUIDITY For the year ended December 31, 2014 the company incurred a net loss of $1.5 million, and used $300 thousand of cash for operations. Additionally, at December 31, 2014 the company has cash available of $1.1 million but a working capital deficit of $70 thousand. During 2014, the Company established a credit facility (see Note 5) that has approximately $1.3 million available at December 31, 2014. The Company expects to begin operations on its Saltillo Mexico contract in the second quarter of 2015. A $650 thousand note was entered into March 2015 (see Note 14) to provide the necessary startup capital for this contract and any other operational needs. The Company expects this contract, as well as the overall Company, to generate positive cash flow for the period ending December 31, 2015. Management believes that the Company’s current level of cash combined with cash that it expects to generate in its operations during the next 12 months and funds available from the credit facility and the note will be sufficient to sustain the Company’s business initiatives through at least December 31, 2015, but there can be no assurance that these measures will be successful or adequate. In the event that the Saltillo project is delayed or if projected cash flow does not meet expectations, the Company is prepared to take immediate action with respect to cost reductions to align future expenditures with existing revenue streams. NOTE3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICES Principles of Consolidation and Basis of Presentation The Company’s consolidated financial statements include the accounts of Brekford Corp. and its wholly-owned subsidiary, Municipal Recovery Agency, LLC. Intercompany transactions and balances are eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. In the accompanying unaudited condensed consolidated financial statements, estimates are used for, but not limited to, stock-based compensation, allowance for doubtful accounts, sales returns, allowance for inventory obsolescence, fair value of long-lived assets, deferred taxes and valuation allowance, and the depreciable lives of fixed assets. Actual results could differ from those estimates. Concentration of Credit Risk The Company maintains cash accounts with major financial institutions.From time to time, amounts deposited may exceed the FDIC insured limits. Accounts Receivable Accounts receivable are carried at estimated net realizable value. The Company has a policy of reserving for uncollectable accounts based on its best estimate of the amount of probable credit losses in its existing accounts receivable. The Company calculates the allowance based on a specific analysis of past due balances. Past due status for a particular customer is based on how recently payments have been received from that customer. Historically, the Company’s actual collection experience has not differed significantly from its estimates, due primarily to credit and collections practices and the financial strength of its customers. Inventory Inventory principally consists of hardware and third-party packaged software that is modified to conform to customer specifications and held temporarily until the completion of a contract. Inventory is valued at the lower of cost or market value. The cost is determined by the lower of first-in, first-out (“FIFO”) method, while market value is determined by replacement cost for raw materials and parts and net realizable value for work-in- process. 18 Property and Equipment Property and equipment is stated at cost. Depreciation of furniture, vehicles, computer equipment and software and phone equipment is calculated using the straight-line method over the estimated useful lives (two to ten years), and leasehold improvements are amortized on a straight-line basis over the shorter of their estimated useful lives or the lease term (which is three to five years). Management reviews property and equipment for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of the long-lived asset is measured by a comparison of the carrying amount of the asset to future undiscounted net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the estimated fair value of the assets. Revenue Recognition The Company recognizes revenue relating to its vehicle upfitting solutions when all of the following criteria have been satisfied:(i) persuasive evidence of an arrangement exists; (ii) delivery or installation has been completed; (iii) the customer accepts and verifies receipt; and (iv) collectability is reasonably assured.The Company considers delivery to its customers to have occurred at the time at which products are delivered and/or installation work is completed and the customer acknowledges its acceptance of the work. The Company provides its customers with a warranty against defects in the installation of its vehicle upfitting solutions for one year from the date of installation.Warranty claims were$10,111 for the year ended December 31, 2014 and $4,029 for the year ended December 31, 2013.The Company also performs warranty repair services on behalf of the manufacturers of the equipment it sells. The Company also offers separately-priced extended warranty and product maintenance contracts to its customers on the equipment sold by the Company. Revenues from extended warranty services are apportioned over the period of the extended warranty service contracts and the warranty costs are expensed as incurred. Revenue from extended warranties for the years ended December 31, 2014 and 2013 amounted to $443,737 and $375,756, respectively. For automated traffic safety enforcement revenue, the Company recognizes the revenue when the required collection efforts are completed and the respective municipality is billed depending on the terms of the respective contract. The Company records revenue related to automated traffic violations for the Company’s share of the violation amount. Shipping and Handling Costs All amounts billed to customers related to shipping and handling are included in products revenues and all costs of shipping and handling are included in cost of sales in the accompanying consolidated statements of operations. The Company incurred shipping and handling costs of $57,843 and $75,134 for the years ended December 31, 2014 and 2013, respectively. 19 Advertising Costs The Company expenses advertising costs as incurred. These expenses are included in selling, general and administrative expenses in the accompanying statements of operations. Advertising expense amounted to $30,412 and $16,500for the years ended December31, 2014 and 2013, respectively. Share-Based Compensation The Company complies with the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718, Compensation-Stock Compensation, in measuring and disclosing stock based compensation cost.The measurement objective in ASC Paragraph 718-10-30-6 requires public companies to measure the cost of employee services received in exchange for an award of equity instruments based on the grant date fair value of the award.The cost is recognized in expense over the period in which an employee is required to provide service in exchange for the award (the vesting period).Performance-based awards are expensed ratably from the date that the likelihood of meeting the performance measures is probable through the end of the vesting period. Treasury Stock The Company accounts for treasury stock using the cost method.As of December 31, 2014, 10,600 shares of our common stock were held in treasury at an aggregate cost of $5,890. Income Taxes The Company uses the liability method to account for income taxes. Income tax expense includes income taxes currently payable and deferred taxes arising from temporary differences between financial reporting and income tax bases of assets and liabilities. Deferred income taxes are measured using the enacted tax rates and laws that are expected to be in effect when the differences are expected to reverse. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense, if any, consists of the taxes payable for the current period. Valuationallowances are established when the realization of deferred tax assets are not considered more likely than not. The Company files income tax returns with the U.S. Internal Revenue Service and with the revenue services of various states. The Company is no longer subject to U.S. federal, state and local examinations by tax authorities for years prior to 2011. The Company’s policy is to recognize interest related to unrecognized tax benefits as income tax expense. The Company believes that it has appropriate support for the income tax positions it takes and expects to take on its tax returns, and that its accruals for tax liabilities are adequate for all open years based on an assessment of many factors including past experience and interpretations of tax law applied to the facts of each matter. Loss per Share Basic loss per share is calculated by dividing net loss available to common stockholders by the weighted-average number of common shares outstanding and does not include the effect of any potentially dilutive common stock equivalents.Diluted loss per share is calculated by dividing net loss by the weighted-average number of shares outstanding, adjusted for the effect of any potentially dilutive common stock equivalents.There is no dilutive effect on the loss per share during loss periods.See Note 8 for the calculation of basic and diluted loss earnings per share. Fair Value of Financial Instruments The carrying amounts reported in the balance sheets for cash, accounts receivable, accounts payable and accrued expenses approximate their fair values based on the short-term maturity of these instruments. The carrying amount of the Company’s promissory note obligations approximate fair value, as the terms of these notes are consistent with terms available in the market for instruments with similar risk. 20 Restricted Cash Restricted cash represents temporarily restricted deposits held as compensating balances against outstanding balances due under our Credit Facility (as defined in Note 5). As of December 31, 2014, the Company had restricted cash of approximately $21,795. Segment Reporting FASB ASC Topic 280, Segment Reporting, requires that an enterprise report selected information about operating segments in its financial reports issued to its stockholders. Based on its current analysis, management has determined that the Company has only one operating segment, which is Traffic Safety Solutions. The chief operating decision-makers use combined results to make operating and strategic decisions, and, therefore, the Company believes its entire operation is covered under a single segment. Recent Accounting Pronouncements In May 2014, the FASB amended the ASC and created Topic 606, Revenue from Contracts with Customers, to clarify the principles for recognizing revenue. This guidance will be effective for the Company beginning January 1, 2017 and must be adopted using either a full retrospective approach for all periods presented in the period of adoption or a modified retrospective approach. We have not yet determined the effects of this new guidance on our financial statements. In August 2014, the FASB issued a new U.S. GAAP accounting standard that provides guidance about management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern and to provide related footnote disclosures. The new accounting standard requires management to assess an entity’s ability to continue as a going concern by incorporating and expanding upon certain principles that are currently in U.S. auditing standards. The new accounting standard is effective for the annual period ending after December 15, 2016, and for annual periods and interim periods thereafter. Early application is permitted. The Company does not expect the adoption of this standard to have a material impact on the consolidated financial statements. NOTE4 - PROPERTY AND EQUIPMENT Property and equipment consists of the following: December31, Leasehold improvements $ $ Computer equipment and software Vehicles Furniture Cameras Phone equipment Handheld ticketing system — Accumulated depreciation and amortization ) ) $ $ Depreciation and amortization of property and equipment for the years ended December31, 2014 and 2013 was $777,434 and $1,264,643, respectively. The decrease in the property and equipment was the result of the disposal of certain obsolete ATSE equipment as reported in the second quarter of 2014. 21 NOTE5 – LINE OF CREDIT AND OTHER NOTES PAYABLE On May 27, 2014, Brekford Corp. closed (the “Closing”) on an aggregate $3.0 million credit facility (the “Credit Facility”) with Rosenthal & Rosenthal, Inc. (“Rosenthal”) as lender consisting of $2.5 million in revolving loans (the “Revolving Facility”) and a $500,000 non-revolving term loan (the “Term Loan”). The terms and conditions of the Credit Facility are set forth in a Financing Agreement between the Company and Rosenthal dated May 27, 2014 (the “Financing Agreement”). The Term Loan is additionally evidenced by a Term Note issued by the Company in favor of Rosenthal. The maximum amount that the Company may borrow from time to time under the Revolving Facility will be the lesser of $2.5 million or the “Loan Availability” (as defined in the Financing Agreement), which is tied to the amount of the Company’s “Eligible Receivables” (as defined in the Financing Agreement) and the amount of its “Eligible Inventory” (as defined in the Financing Agreement). Interest on the unpaid principal balances due under the Credit Facility will be payable monthly in arrears. Amounts borrowed under the Revolving Facility that do not exceed the “Receivable Availability” (as defined in the Financing Agreement) will bear interest at an annual rate equal to the prime rate from time to time publicly announced in New York City by JPMorgan Chase Bank (the “Prime Rate”) plus 2.5%; amounts borrowed under the Revolving Facility that relate to the “Inventory Availability” (as defined in the Financing Agreement) will bear interest at an annual rate equal to the Prime Rate plus 3.0% (the “Inventory Rate”); and any amounts that, on any day, exceed the Loan Availability will bear interest at an annual rate equal to the Inventory Rate plus 4.0%; provided, however, that the Prime Rate will never be deemed to be less than 4.0%. The Company agreed to pay a minimum of $3,000 in monthly interest under the Revolving Facility, as well as a $1,000 monthly loan administration fee. In addition, the Company agreed to pay Rosenthal a facility fee at the Closing in the amount of $30,000. At each annual renewal of the Financing Agreement, the Company will pay Rosenthal a facility fee in the amount of $18,750. The Company’s obligations under the Financing Agreement and related documents are secured by a continuing lien on and security interest in substantially all of the Company’s assets. The Company’s repayment obligations under the Revolving Facility are due on demand by Rosenthal or, at Rosenthal’s option, upon the expiration of the Financing Agreement and/or the occurrence of an event of default thereunder. The original term of the Financing Agreement will expire on May 31, 2016 but will automatically renew for successive one-year terms unless the Company elects not to renew the Financing Agreement by providing at least 60 days’ prior written notice thereof to Rosenthal. Rosenthal may terminate the Financing Agreement at any time upon 60 days’ prior written notice to the Company. At December 31, 2014, the Company had $1.2 million in outstanding indebtedness under the Revolving Facility and $416,667 in outstanding indebtedness under the Term Loan, and the Company could have borrowed up to an additional $1.3 million under the Revolving Facility. As of December31, 2014, we were out of compliance with one of the financial covenants contained in the Credit Facility as a result of the loss recorded for the year ended 2014.We reported this non-compliance to Rosenthal, and Rosenthal granted a waiver for the year ended December 31, 2014. The Credit Facility replaced the Company’s $2.0 million credit facility with PNC Bank, National Association (“PNC”), under that certain Loan Agreement, dated as of June 28, 2012, as amended (the “PNC Facility”), and refinanced the amounts that were due under the PNC Facility. At the Closing, the Company paid approximately $1,030,707 to PNC in satisfaction of its obligations under the PNC Facility. In addition, the Company used proceeds from the Credit Facility, totaling approximately $310,649, to satisfy its obligations to Bank of America, N.A., under its Master Lease Agreement, dated as of December 13, 2011. The Company financed certain vehicles and equipment under finance agreements. The agreements mature at various dates through December 2017. The agreements require various monthly payments of principal and interest until maturity. As of December 31, 2014 and 2013, financed assets of $75,988 and $118,671, respectively, net of accumulated amortization of $65,927 and $50,293, respectively, are included in property and equipment on the balance sheets. The weighted average interest rate was 3.29% at December 31, 2014 and 3.75% at December 31, 2013.Future maturities of notes payable are as follows as of December 31, 2014: $ Total $ 22 NOTE6 – NOTES PAYABLE – STOCKHOLDERS Brekford financed the repurchase of shares of its common stock and warrants from the proceeds of convertible promissory notes that were issued by Brekford on November 9, 2009 in favor of a lender group that included two of its directors, Messrs. C.B. Brechin and Scott Rutherford, in the principal amounts of $250,000 each (each, a “Promissory Note” and together, the “Promissory Notes”). Each Promissory Note bears interest at the rate of 12% per annum and at the time of issuance was to be convertible into shares of Brekford Corp. common stock, at the option of the holder, at an original conversion price of $.07 per share. At the time of issuance, Brekford agreed to pay the unpaid principal balance of the Promissory Notes and all accrued but unpaid interest on the date that was the earlier of (i) two years from the issuance date or (ii) 10 business days after the date on which Brekford Corp. closes an equity financing that generates gross proceeds in the aggregate amount of not less than $5,000,000. On April 1, 2010, Brekford Corp. and each member of the lender group executed a First Amendment to the Unsecured Promissory Note, which amended the Promissory Notes as follows: ● Revise the conversion price in the provision that allows the holder of the Promissory Note to elect to convert any outstanding and unpaid principal portion of the Promissory Note and any accrued but unpaid interest into shares of the common stock at a price of fourteen cents ($0.14) per share, and ● Each Promissory Note’s maturity date was extended to the earlier of (i) four years from the issuance date or (ii) 10 business days after the date on which Brekford closes an equity financing that generates gross proceeds in the aggregate amount of not less than $5,000,000. On November 8, 2013, Brekford Corp. and each member of the lender group agreed to extend the maturity dates of the Promissory Notes to the earlier of (i) November 9, 2014 or (ii) 10 business days after the date on which Brekford Corp. closes an equity financing that generates gross proceeds in the aggregate amount of not less than $5,000,000. On November 4, 2014, Brekford Corp. and each member of the lender group agreed to further extend the maturity dates of the Promissory Notes to the earlier of (i) November 9, 2015 or (ii) 10 business days after the date on which Brekford Corp. closes an equity financing that generates gross proceeds in the aggregate amount of not less than $5,000,000 At December 31, 2014 and December 31, 2013, the amounts outstanding under the Promissory Notes totaled $500,000. NOTE7 – LEASES Capital Leases The Company financed certain equipment under separate non-cancelable equipment loan and security agreements.The agreements mature in April 2015.The agreements require various monthly payments of principal and interest through maturity and are secured by the assets under lease.As part of the liability settlement to the vendor, certain leased obsolete ATSE equipment was disposed and upgraded with the Brekford’s latest integrated technology.As of December 31, 2014 and 2013, capital lease assets of $0 and $932,407, respectively, net of accumulated amortization of $0 and $1,301,593, respectively, are included in property and equipment on the consolidated balance sheets. Our weighted average interest rate was 5.84% and 5.28% at December 31, 2014 and December 31, 2013, respectively Future minimum lease payments under these lease agreements at December31, 2014 are as follows: $ Less: amounts representing interest Present value of net minimum lease payments $ 23 Operating Leases The Company rents office space underseparate non-cancelable operating leases expiring in June 2015 and January2015. The Company amended the lease expiring in January 2015 to extend for a 63-month term expiring on April 30, 2020. Future minimum lease payments under these lease agreements, exclusive of the Company’s share of operating costs at December31, 2014 are as follows: Total $ In addition, the lessor provided the Company with a $221,400 leasehold improvement incentive that was recorded as a component of property and equipment and is included in deferred rent and is being amortized over the lease term. The lease agreement requires the Company to reimburse the lessor for the cost of the improvements on a pro rata basis over the term of the lease in the event of the Company's default or termination of the lease agreement prior to the expiration of the term of the lease in 2015. The Company records rent expense over the term of the lease on a straight-line basis, less amounts received under any sub-lease arrangements. Total rent expense amounted to $212,736 and $238,319 for the years ended December31, 2014 and 2013, respectively. The Company also leases approximately 2,500 square feet of office space from Peppermill Properties, LLC, a Maryland limited liability company (“Peppermill”). Peppermill is owned and managed by Chandra (C.B.) Brechin and Scott Rutherford, who are officers, directors and principal stockholders of the Company. On June 1, 2010, the Company entered into a three-year lease with Peppermill, which was amended to extend the lease expiration date to June 30, 2015. Total rent expense under this lease amounted to $46,800 and $50,674 for the years ended December31, 2014 and 2013, respectively. NOTE8 – INVENTORY As of December 31, 2014 and December 31, 2013 inventory consisted of the following: Raw Materials $ $ Work in Process Total Inventory $ $ 24 NOTE9 – LOSS PER SHARE The following table provides information relating to the calculation of (loss) earnings per common share. Years Ended December 31, Basic loss earningsper share Net loss $ ) $ ) Weighted average common shares outstanding - basic Basic loss per share $ ) $ ) Diluted loss per share Net loss $ ) $ ) Weighted average common shares outstanding Potential dilutive securities — — Weighted average common shares outstanding – diluted Diluted loss per share $ ) $ ) Common stock equivalents excluded due to anti-dilutive effect NOTE10 – SHARE-BASED COMPENSATION The Company has issued shares of restricted common stock and warrants to purchase shares of common stock and has granted non-qualified stock options to certain employees and non-employees. On April 25, 2008, the Company’s stockholders approved the 2008 Stock Incentive Plan (the “2008 Incentive Plan”). Stock Options Option grants during the year ended December 31, 2014 were made to non-employee directors who elected to receive options during the annual equity grant period in the first quarter of each fiscal year. The options had a grant date fair value of $0.10 per share and will vest and become exercisable with respect to option shares over a three year period commencing from the date of grant at a rate of 33.33% per year. The Company recorded $6,233 in stock option compensation expense during the period ended December 31, 2014 related to the stock option grants. The Company uses the Black-Scholes option pricing model to determine the fair value of stock options granted to employees and recognizes the compensation cost of employee share-based awards in its statement of operations using the straight-line method over the vesting period of the award, net of estimated forfeitures. The use of the Black-Scholes option pricing model to estimate the fair value of share-based awards requires that the Company make certain assumptions and estimates for required inputs to the model, including (1) the fair value of the Company’s common stock at each grant date, (ii) the expected volatility of the Company’s common stock value based on industry comparisons, (iii) the expected life of the share-based award, (iv) the risk-free interest rate, and (v) the dividend yield. The following are the assumptions made in computing the fair value of share-based awards granted in the year ended December 31, 2014: Risk-free interest rate – 0.72% Dividend yield – 0% Expected life – 3.5 years Expected volatility – 70.8% Summary of the option activity for the period ended December 31, 2014 is as follows: Number of Options Weighted Average Exercise Price Weighted Average Remaining Contractual Life (Years) Aggregate Intrinsic Value Outstanding at January 1, 2014 — $ — $ Granted — Forfeited or expired — — — Exercised — — — Outstanding at December 31, 2014 $ Exercisable at December 31, 2014 — — Vested and expected to vest $ The unrecognized compensation cost for unvested stock option awards outstanding at December 31, 2014 was approximately $16,205 to be recognized over approximately 2.14 years. Restricted Stock Grants During the period ended December 31, 2013, Companyissuedan aggregate of 202,000 shares of restricted common stock to the non-employees and to its key employees in consideration of services rendered and part of employment agreement. The weighted average value of the shares amounted to $0.28 per share based upon the closing price of shares of the Company’s Common Stock on the date of the grant.These shares were fully vested on the date of the grant. The Company recorded $57,310 in share-based compensation expense for the year ending December 31, 2013 related to restricted stock grants. 25 During the period ended December 31, 2014, the Companygrantedan aggregate of 50,000 shares of restricted stock to the directors as part of our director compensation program and in consideration of services rendered. The weighted average value of the shares amounted to $0.27 per share based upon the closing price of shares of common stock on the date of the grant.These shares were fully vested on the date of the grant. The Company recorded $13,500 in share-based compensation expense for the year ending December 31, 2014 related to restricted stock grants. Restricted Stock Shares Weighted Average Value Nonvested restricted stock at January 1, 2013 — $ — Granted Vested ) Forfeited or expired — — Nonvested restricted stock at December 31, 2013 — $ — Granted Vested ) Forfeited or expired — — Nonvested restricted stock at December 31, 2014 — $ — Common Stock Purchase Warrants For the year ended December31, 2014 and 2013, there was no share-based compensation expense for common stock purchase warrants. As of December31, 2014, there are no unvested common stock purchase warrants. A summary of warrant activity is as follows: Shares Underlying Warrants Weighted Average Exercise Price Weighted Average Remaining Contractual Life (Years) Outstanding at January 1, 2013 $ Granted — — — Forfeited or expired ) — Exercised — — — Outstanding at December31, 2013 — — — Granted — — — Forfeited or expired — — — Exercised — — — Outstanding at December31, 2014 — 2008 Stock Incentive Plan The 2008 Incentive Plan is designed to provide an additional incentive to executives, employees, directors and key consultants, aligning the long term interests of participants in the 2008 Incentive Plan with those of the Company and the Company’s stockholders. The 2008 Incentive Plan provides that up to 8 million shares of the Company’s common stock may be issued pursuant to awards granted under the 2008 Incentive Plan. As of December 31, 2014, 6,680,000 shares of common stock remained available for future issuance under the 2008 Incentive Plan. 26 2008 Employee Stock Purchase Plan On February19, 2008, the Board of Directors authorized the adoption of the 2008 Employee Stock Purchase Plan (the “Purchase Plan”), subsequently approved by the stockholders on April25, 2008, which is designed to encourage and enable eligible employees to acquire a proprietary interest in the Company’s common stock. The Purchase Plan provides that up to 2million shares of the Company’s common stock may be issued under the Plan.No shares have been issued under the Plan. NOTE 11 – EMPLOYEE BENEFIT PLANS The Company has a defined contribution savings plan under Section 401(k) of the Internal Revenue Code. The 401(k) Plan is a defined contribution plan, which covers substantially all U.S.-based employees of the Company and its wholly-owned subsidiaries who have completed three months of service. The 401(k) Plan provides that the Company will match 50% of the participant salary deferrals up to 3% of a participant’s compensation for all participants. The Company contributed $11,833 and $21,766 during the years ended December 31, 2014 and December 31, 2013, respectively. NOTE 12 – MAJOR CUSTOMERS AND VENDORS Major Customers The Company has several contracts with government agencies, of which net revenue from one customer during the year ended December 31, 2014 represented 10% of the total net revenue for such year. Accounts receivable due from customers at December 31, 2014 amounted to 53% of total accounts receivable at that date. The Company has several contracts with government agencies, of which net revenue from two customers during the year ended December 31, 2013 represented 34% of the total net revenue for such year. Accounts receivable due from customers at December 31, 2013 amounted to 25% of total accounts receivable at that date. Major Vendors The Company purchased substantially all rugged IT products that it resold during the periods presented from a single distributor. Revenues from rugged IT products amounted to 53% and 27% of total revenues for the years ended December 31, 2014 and 2013, respectively. As of December 31, 2014 and 2013, accounts payable due to this distributor amounted to 53% and 27% of total accounts payable, respectively. 27 NOTE 13 – INCOME TAXES As of December31, 2014, the Company has approximately $6.56 million of federal and state net operating loss carryforwards available to offset future taxable income, if any, through 2033. These net operating losses begin to expire in 2028.If, however, there is an ownership change in the Company, Section382 of the Internal Revenue Code may restrict the Company’s ability to utilize these loss carryforwards to apercentage of the market value of the Company at the time of the ownership change. Therefore, these operating loss carryforwards could become limited in future years if ownership changes were to occur as defined in the Internal Revenue Code and similar state income tax provisions. The Company files income tax returns with the U.S. Internal Revenue Service and with the revenue services of various states.The Company is no longer subject to U.S. Federal income tax examinations by tax authorities for years before 2010. The Company’s deferred tax assets and liabilities are as follows for each of the periods presented: December31, Net operating loss carry forwards $ $ Property and Equipment ) Other Valuation allowance ) Net deferred tax asset $ — $ — The Company’s recorded income tax, net of the change in the valuation allowance for each of the periods presented, is as follows: Years Ended December31, Current Federal $ — $ — State — Deferred Federal ) State ) ) Change in valuation allowance Income tax expense $ — $ — 28 Management has evaluated the recoverability of the deferred income tax assets and the level of the valuation allowance required with respect to such deferred income tax assets. After considering all available facts, the Company fully reserved for its deferred tax assets because management believes that it is more likely than not that their benefits will not be realized in future periods. The Company will continue to evaluate its deferred tax assets to determine whether any changes in circumstances could affect the realization of their future benefit. If it is determined in future periods that portions of the Company’s deferred income tax assets satisfies the realization standard, the valuation allowance will be reduced accordingly. A reconciliation of the expected Federal statutory rate of 34% to the Company’s actual rate as reported for each of the periods presented is as follows: Years Ended December31, Expected statutory rate % % State income tax rate, net of Federal benefit % )% Permanent differences Other % Valuation allowance % % — % — % NOTE 14 – SUBSEQUENT EVENTS On February 12, 2015, the Company was selected by the City of New Rochelle, New York to provide a turnkey system for capturing and managing red light violations. Brekford will be responsible for issuing citations and collecting fines on behalf of the City and is currently negotiating a contract. The Company expects to have the initial cameras installed and operating by the third quarter of 2015. On February 25, 2015, the Company agreed, along with its Mexican distributor, Grupo Canviso, to temporarily supply a speed camera to another large city in Mexico for the purposes of evaluating speeding statistics at various locations within the City. Upon completion of the study, Grupo Canviso will present the data to the City as well as a proposal for a turnkey ATSE program. If selected, Brekford and Grupo Canviso, would negotiate a contract to implement the new project beginning in July 2015. Additionally, we are discussing the program with several other cities for 2015 implementation. On March 11, 2015, the Company and its Mexican distributor, Grupo Canviso, received confirmation from the City of Saltillo, Mexico that live program operations and citation issuance would begin in the second quarter of 2015, for the previously executed contract to provide turnkey ATSE services for the City. On March 17, 2015 (the “Effective Date”), the Company entered into a note and warrant purchase agreement (the “Agreement”) with an accredited investor (the “Investor”) pursuant to which the Investor purchased an aggregate principal amount of $715,000 of a 6% convertible promissory note issued by the Company for an aggregate purchase price of $650,000 (the “Note”). The Note bears interest at a rate of 6% per annum and the principal amount is due on March 17, 2017. Any interest that accrues under the Note is payable either upon maturity or upon any principal being converted on any voluntary conversion date (as to that principal amount then being converted). The Note is convertible at the option of the Investor at any time into shares of the Company’s common stock, par value $0.0001 per share (the “Common Stock”) at a conversion price equal to the lesser of (i) $0.25 per share and (ii) 70% of the average of the lowest three volume weighted average prices for the twelve (12) trading days prior to such conversion (the “Conversion Price”). In no event shall the Conversion Price go below a price per share that is less than $0.10 provided, however, that if on or after the date of the Agreement the Company sells any Common Stock or Common Stock Equivalents (as defined in the Agreement) at an effective price per share that is less than $0.10 per share, then the Conversion Price shall be equal to the par value of the Company’s Common Stock then in effect. In connection with the Agreement, the Investor received a warrant to purchase seven hundred and eighty thousand (780,000) shares of Common Stock (the “Warrant”). The Warrant is exercisable for a period of five years from the date of issuance at exercise price of $0.50, subject to adjustment (the “Exercise Price”). The Investor may exercise the Warrant on a cashless basis at any time after the date of issuance. In the event the Investor exercises the Warrant on a cashless basis, we will not receive any proceedsThe Agreement is filed as Exhibit 10.24 to this Annual Report. 29 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Company’s reports filed under the Exchange Act with the SEC, such as this Annual Report, is recorded, processed, summarized and reported within the time periods specified in those rules and forms, and that such information is accumulated and communicated to the Company’s management, including its principal executive officer who also serves as the principal accounting officer (“CEO”), to allow for timely decisions regarding required disclosure.In designing and evaluating these disclosure controls and procedures, management recognized that disclosure controls and procedures, no matter how well conceived and operated can provide only reasonable, but not absolute, assurance that the objectives of the disclosure controls and procedures are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control.The design of any system of controls also is based in part upon certain judgments and assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Over time, control may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. An evaluation of the effectiveness of these disclosure controls and procedures as of December 31, 2014 was carried out under the supervision and with the participation of the Company’s management, including the CEO.Based on that evaluation, the Company’s management, including the CEO, has concluded that the Company’s disclosure controls and procedures were not effective due to the material weakness in our internal control over financial reporting discussed below. A material weakness is a control deficiency (within the meaning of Public Company Accounting Oversight Board Auditing Standard No. 5) or combination of control deficiencies, that result in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis. During the fourth quarter of 2014, there was no change in the Company’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. As required by Section 404 of the Sarbanes-Oxley Act of 2002, management has performed an evaluation and testing of the Company’s internal control over financial reporting as of December 31, 2014.Management’s report on the Company’s internal control over financial reporting is included on the following page.The Company is a “smaller reporting company” as defined by Rule 12b-2 promulgated under the Exchange Act and, accordingly, its independent registered public accounting firm is not required to attest to the foregoing management report. 30 Management’s Report on Internal Control Over Financial Reporting Board of Directors Brekford Corp. Management of Brekford Corp. (the “Company”) is responsible for establishing and maintaining adequate internal control over financial reporting for the Company.This internal control system was designed to provide reasonable assurance to management and the Board of Directors as to the reliability of the Company’s financial reporting and the preparation and presentation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States, as well as to safeguard assets from unauthorized use or disposition. An internal control system, no matter how well designed, has inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation and may not prevent or detect misstatements in the financial statements or the unauthorized use or disposition of the Company’s assets.Also, projections of any evaluation of effectiveness of internal controls to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with policies and procedures may deteriorate. A material weakness is a control deficiency (within the meaning of Public Company Accounting Oversight Board Auditing Standard No. 5) or combination of control deficiencies, that result in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis. Management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2014, based on the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in 1992 Internal Control – Integrated Framework.Based on this assessment and on the foregoing criteria, management has concluded that, as of December 31, 2014, the Company’s internal control over financial reporting was not effective due to the material weakness described below. Management has concluded that, as of December 31, 2014, a material weakness exists because the Company does not currently employ a sufficient number of qualified accounting personnel to ensure proper and timely evaluation of complex accounting, tax, and disclosure issues that may arise during the course of the Company’s business. The Company intends to address this material weakness by reviewing the Company’s accounting and finance processes to identify any improvements thereto that might enhance the Company’s internal control over financial reporting and determine the feasibility of implementing such improvements and by seeking qualified employees and/or outside consultants who possess the knowledge needed to eliminate this weakness. The Company’s ability to remediate this weakness may, however, be delayed or limited by resource constraints, a lack of qualified persons in the Company’s market area and/or competition from other employers. Dated: March 27, 2015 /s/Chandra (C.B.) Brechin Chandra (C.B.) Brechin Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Accounting Officer) 31 ITEM 9B. OTHER INFORMATION None PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The information required by this item is incorporated herein by reference to the following sections of Brekford Corp.’s definitive Proxy Statement for the 2015 Annual Meeting of Stockholders to be filed with the SEC pursuant to Regulation 14A (the “Proxy Statement”): ● PROPOSAL 1 – ELECTION OF DIRECTORS; ● QUALIFICATIONS OF DIRECTOR NOMINEES; ● EXECUTIVE OFFICERS; ● CORPORATE GOVERNANCE MATTERS; and ● SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE. ITEM 11. EXECUTIVE COMPENSATION The information required by this item is incorporated herein by reference to the sections of the Proxy Statement entitled “EXECUTIVE COMPENSATION” and “DIRECTOR COMPENSATION”. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table provides information as of December31, 2014 with respect to Company’s equity compensation plans. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - - - Total $ Note: In addition to stock options and stock appreciation rights, the 2008 Incentive Plan permits the grant of stock awards, stock units, performance units and other stock-based awards.As of December 31, 2014, the Company has granted 1,572,000 shares of restricted stock that are not reflected in column (a) of this table. All other information required by this item is incorporated herein by reference to the section of the Proxy Statement entitled “SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT”. 32 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The information required by this item is incorporated herein by reference to the sections of the Proxy Statement entitled “CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS” and “CORPORATE GOVERNANCE MATTERS. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES The information required by this item is incorporated herein by reference to the section of the Proxy Statement entitled “INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM”. PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a)(1), (2) and (c)Financial Statements. Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December31, 2014 and 2013 Consolidated Statements of Operations for the Years Ended December31, 2014 and 2013 Consolidated Statements of Changes in Stockholders’ (Deficit)Equity for the Years Ended December31, 2014 and 2013 Consolidated Statements of Cash Flows for the Years Ended December31, 2014 and 2013 Notes to Consolidated Financial Statements (a)(3) and (b)Exhibits. The exhibits filed or furnished with this annual report are listed on the Exhibit Index that follows the signatures to this annual report, which list is incorporated herein by reference. 33 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Brekford Corp. Date: March 27, 2015 By: /s/ C.B. Brechin Chandra (C.B.) Brechin Chief Executive Officer, Chief Financial Officer ,Treasurer and Director (Principal Executive Officer and Principal Accounting Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ C.B. Brechin Chief Executive Officer, Chief Financial March 27, 2015 C.B. Brechin Officer, Treasurer and Director (Principal Executive Officer and Principal Accounting Officer) /s/ Rodney Hillman President and Chief Operating Officer March 27, 2015 Rodney Hillman /s/ Scott Rutherford Director March 27, 2015 Scott Rutherford /s/ Douglas DeLeaver Director March 27, 2015 Douglas DeLeaver /s/ Gregg Smith Director March 27, 2015 Gregg Smith /s/ Robert S. West Director March 27, 2015 Robert S. West 34 EXHIBIT INDEX Exhibit Number Description Agreement and Plan of Merger among Pelican Mobile Computers, Inc., American Financial Holdings Inc. and the Pelican Stockholders(previously filed as Exhibit 2.1 to the Company’s Registration Statement on Form10-SB (SEC File No.000-52719) filed on July6, 2007 and incorporated herein by reference) Agreement and Plan of Merger by and between the Company and Pelican Mobile Computers, Inc., dated October 27, 2010 (previously filed as Exhibit 2.2 to the Company’s form 10-Q filed on November 2, 2010 and incorporated herein by reference) Certificate of Incorporation of California Cyber Design, Inc. as filed with the State of Delaware on May27, 1998(previously filed as Exhibit 3.1.1 to the Company’s Registration Statement on Form10-SB (SEC File No.000-52719) filed on July6, 2007 and incorporated herein by reference) Certificate of Correction of Certificate of Incorporation of California Cyber Design, Inc. as filed with the State of Delaware on July17, 1998(previously filed as Exhibit 3.1.2 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Certificate of Amendment of Certificate of Incorporation of California Cyber Design, Inc. as filed with the State of Delaware on August11, 2004(previously filed as Exhibit 3.1.3 to the Company’s Registration Statement on Form10-SB (SEC File No.000-52719) filed on July6, 2007 and incorporated herein by reference) Certificate of Amendment of Certificate of Incorporation of American Financial Holdings Inc. (formerly known as California Cyber Design, Inc.) as filed with the State of Delaware on January6, 2006(previously filed as Exhibit 3.1.4 to the Company’s Registration Statement on Form10-SB (SEC File No.000-52719) filed on July6, 2007 and incorporated herein by reference) Certificate of Amendment of Certificate of Incorporation of American Financial Holdings Inc. as filed with the State of Delaware on January6, 2006(previously filed as Exhibit 3.1.5 to the Company’s Registration Statement on Form10-SB (SEC File No.000-52719) filed on July6, 2007 and incorporated herein by reference) First Amended and Restated Certificate of Incorporation of Brekford International Corp. as filed with the State of Delaware on January4, 2006(previously filed as Exhibit 3.1.6 to the Company’s Registration Statement on Form10-SB (SEC File No.000-52719) filed on July6, 2007 and incorporated herein by reference) Certificate of Amendment to the First Amended and Restated Certificate of Incorporation of Tactical Solution Partners, Inc. as filed with State of Delaware on April29, 2008.(previously filed as Exhibit 3.1.7 to the Company’s Quarterly Report on Form 10-Q filed on May 15, 2008 and incorporated herein by reference) Second Amended and Restated Certificate of Incorporation of Brekford International Corp. as filed with the State of Delaware on February 4, 2010(previously filed as Exhibit 3.1.8 to the Company’s Annual Report on Form 10-K filed on March 15, 2010 and incorporated herein by reference) Certificate of Amendment to the Second Amended andRestricted Certificate of Incorporation of the Company as filed with the State of Delaware on July 9, 2010 (previously filed as Exhibit 3.1 to the Company’s Quarterly Report on Form 10-Q filed on August 4, 2010 and incorporated herein by reference) Certificate of Ownership and Merger of Pelican Mobile Computers, Inc. (previously filed as Exhibit 3.1 to the Company’s Quarterly Report on Form 10-Q, filed on November 2, 2010, and incorporated herein by reference) Bylaws of Brekford Corp. (previously filed as Exhibit 3.2 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Stock Purchase Agreement by and between Brekford International Corp. and Paul Harary and Paris McKenzie TBE (Subscriber) dated January31, 2007 (previously filed as Exhibit 4.2 to the Company’s Amendment No.1 to the Registration Statement on Form10-SB (SEC File No.000-52719) filed on September21, 2007 and incorporated herein by reference) 35 Warrant to Purchase Brekford International Corp. Common Stock in favor of Paul Harary and Paris McKenzie TBE (Warrant Holder) dated January31, 2007(previously filed as Exhibit 4.3 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Formof Subscription Agreement to Purchase Units of Brekford International Corp.(previously filed as Exhibit 4.4 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Formof Warrant to Purchase Brekford International Corp. Common Stock by and among Brekford International Corp. and the Unit purchasers signatory thereto(previously filed as Exhibit 4.5 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Formof Registration Rights Agreement, by and among Brekford International Corp. and the Unit purchasers signatory thereto(previously filed as Exhibit 4.6 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Formof Warrant issued to Sierra Equity Group, Ltd. Inc. with respect to the Company’s March2007 private offering closed March30, 2007 and its assigns(previously filed as Exhibit 4.7 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Formof Warrant issued to Sierra Equity Group, Ltd. Inc. under the Investment Banking Advisory Agreement dated December18, 2006 and its assigns(previously filed as Exhibit 4.8 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Warrant issued to Trilogy Capital Partners, Inc., dated May23, 2007(previously filed as Exhibit 4.9 to the Company’s Annual Report on Form 10-K filed on March 23, 2009 and incorporated herein by reference) Form of Warrant issued to Birch Systems, LLC pursuant to the General Release and Settlement Agreement between the Company and Birch Systems, LLC(previously filed as Exhibit 4.10 to the Company’s Annual Report on Form 10-K filed on March 23, 2009 and incorporated herein by reference) Lease Agreement by and between Brekford International Corp. and Greenbrier Point Partners, L.P. dated February13, 2006(previously filed as Exhibit 10.13 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Contract by and between Pelican Mobile Computers, Inc. and the State of Maryland dated July15, 2001 (previously filed as Exhibit 10.19 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Lease Agreement by and between Brekford International Corp. and FRP Hillside LLC #3 dated May16, 2007(previously filed as Exhibit 10.21 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) Letter from Panasonic Personal Computer Company confirming Pelican Mobile Computers, Inc. as the only Maryland based Company authorized to sell the fully ruggedized line of Panasonic Notebooks to Maryland State and Local government agencies dated February8, 2006 (previously filed as Exhibit 10.29 to the Company’s Amendment No.1 to the Registration Statement on Form10-SB (SEC File No.000-52719) filed on September21, 2007 and incorporated herein by reference) Sublease Agreement by and between Brekford International Corp. and TSO Armor and Training, Inc. dated December8, 2008 (previously filed as Exhibit 10.30 to the Company’s Annual Report on Form 10-K filed on March 23, 2009 and incorporated herein by reference) Stock Purchase Agreement, effective November 4, 2009, by and between the receiver of stockholder Legisi Marketing, Inc. and certain directors of Brekford International Corp., on behalf of the Company (previously filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on November 10, 2009 and incorporated herein by reference) Form of Promissory Note, dated November 9, 2009, in favor of certain directors of Brekford International Corp. (previously filed as Exhibit 10.2 to the Company’s Current Report on Form 8-K filed on November 10, 2009 and incorporated herein by reference) Form of First Amendment to Unsecured Promissory Note, dated April 30, 2010, between the Company and each member of the Company’s lender group (previously filed as Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q filed on May 6, 2010 and incorporated herein by reference) Form of Promissory Note Extension Agreement, dated as of November 4, 2014, between the Company and C.B. Brechin and Scott Rutherford (filed herewith) Landlord –Tenant Lease, by and between Peppermill, Properties, LLC and Brekford Corp., dated June 1, 2010 (previously filed as Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q filed on August 4, 2010 and incorporated herein by reference) Loan and Security Agreement dated November 4, 2010 by and between Brekford Corp. and Bank of America N.A. (previously filed as Exhibit 10.10 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 and incorporated herein by reference) Formof Non-Qualified Option Agreement to Purchase Shares of Common Stock of Brekford International Corp.(previously filed as Exhibit 4.9 to the Company’s Registration Statement on Form 10-SB (SEC File No. 000-52719) filed on July 6, 2007 and incorporated herein by reference) 2008 Stock Incentive Plan (previously filed as Appendix C to the Company’s definitive proxy statement on Schedule 14A filed on April 10, 2008 and incorporated herein by reference) 36 Loan Agreement, dated as of June 28, 2012, between the Company and PNC Bank, National Association (previously filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on July 18, 2012 and incorporated herein by reference) Committed Line of Credit Note, dated as of June 28, 2012, issued by the Company to the order of PNC Bank, National Association (previously filed as Exhibit 10.2 to the Company’s Current Report on Form 8-K filed on July 18, 2012 and incorporated herein by reference) Subordination Agreement, dated as of June 28, 2012, by and among PNC Bank, National Association, the Company and C.B. Brechin (previously filed as Exhibit 10.3 of the Company’s Current Report on Form 8-K filed on July 18, 2012 and incorporated herein by reference) Subordination Agreement, dated as of June 28, 2012, by and among PNC Bank, National Association, the Company and Scott Rutherford (previously filed as Exhibit 10.4 of the Company’s Current Report on Form 8-K filed on July 18, 2012 and incorporated herein by reference) Second Amendment to Loan Documents, dated as of September 27, 2013, between the Company and PNC Bank, National Association (filed herewith) Borrowing Base Rider, effective as of September 28, 2013, between the Company and PNC Bank, National Association (filed herewith) Waiver and Fourth Amendment to Loan Documents, dated as f March 24, 2014, by and between Brekford Corp. and PNC Bank, National Association (incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q filed on May 15, 2014) Financing Agreement, dated as of May 27, 2014, between Brekford Corp. and Rosenthal & Rosenthal Inc. (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on May 28, 2014) Term Note, dated as of May 27, 2014, issued by Brekford Corp. to the order of Rosenthal & Rosenthal, Inc. (incorporated by reference to Exhibit 10.2 to the Company’s Current Report on Form 8-K filed on May 28, 2014) Form of Agreement of Subordination and Assignment, dated May 27, 2014, between C.B. Brechin and Rosenthal & Rosenthal, Inc. and Scott Rutherford and Rosenthal & Rosenthal, Inc.(incorporated by reference to Exhibit 10.3 to the Company’s Current Report on Form 8-K filed on May 28, 2014) Note and Warrant purchase agreement, dated as of March 17, 2015, between Brekford Corp. and Gemini Master Fund , Ltd. (filed herewith) 21 Subsidiaries of the Company (filed herewith) Certification of Principal Executive Officer and Principal Financial Officer pursuant to Securities Exchange Act Rules 13a-14(a) and 15d-14(a) as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (filed herewith) Certification of Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (furnished herewith) [Add 101 - XBRL] (filed herewith) 37
